Case 1:20-mj-07366-JCB Document 3 Filed 11/13/20 Page 1of1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

District of Massachusetts

 

 

United States of America )
v. )
) Case No.
) 20-mj-7366-JCB
Peter Brand, Jie "Jack" Zhao
oo oo )
Defendant(s)
CRIMINAL COMPLAINT
1, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of 2012-2017 in the county of Norfolk, Middlesex
_ District of Massachusetts , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. sec. 371 Conspiracy to Commit Federal Programs Bribery

This criminal complaint is based on these facts:

See Affidavit of IRS Special Agent Elizabeth Keating

@% Continued on the attached sheet.

 

x ‘
Cm signature

in the

IRS Special Agent Elizabeth Keating -

 

Printed name and title

   

Date: 11 ! 1 3/ 2020 —.{r% C.fk
Judge's signature
City and state: Boston, MassachuS@ _____ Hon, Jennifer C, Boal, U.S.M.J.

 

Printed name and title

 
